DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 8, and 15 in the amendment received on 12/3/2020.

The claims 1-4, 6-11, 13-18 and 20-21 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, 13-18 and 20-21 filed on 12/3/2020 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somech et al. (U.S. Publication No. 2019/0005024 A1) in view of Luechtefeld et al. (U.S. Patent No. 8,069,131 B).
With respect to claim 1, Somech discloses a method, by one or more processors, for managing a communication session comprising: monitoring, by the one or more processors on a mobile computing device, a communication session occurring on the mobile device including a plurality of communications sent between a plurality of entities (i.e., Embodiments described in the present disclosure are directed towards providing enhanced services to a user participating in one or more communication sessions (CSs). At least a portion of such CS services may be provided via an enhanced virtual assistant (VA) or an enhanced "chat-bot." The enhanced services may include analyzing a CS, identifying likely relevant content of the CS, and providing a summary of the CS based on the identified likely relevant content. The various enhanced services may be enabled by one or more methods. One such method may be implemented by receiving content that is exchanged in the CS, ¶ 5.  In various embodiments, the method may further include monitoring user activity of the user and identifying and/or inferring user-activity patterns based on the monitored user activity, ¶ 6.  Other improvements include improvements to user device performance and network bandwidth usage. Some embodiments may be carried out by a personal and/or virtual assistant application or service, which may be implemented as one or more computer applications, services, or routines, such as an app running on a mobile device or the cloud, as further described herein, ¶ 66.  By way of example and not limitation, a user device may be embodied as a personal computer (PC), a laptop computer, a mobile or mobile device, a smartphone, a tablet computer, a smart watch, a wearable computer, a personal digital assistant (PDA), an MP3 player, a global positioning system (GPS) or device, a video player, a handheld communications device, a gaming device or system, an entertainment system, a vehicle computer system, an embedded system controller, a camera, a remote control, a bar code scanner, a computerized measuring device, an appliance, a consumer electronic device, a workstation, or any combination of these delineated devices, or any other suitable device, ¶ 71). 
Somech also discloses determining, by the one or more processors, a recommended communication for the communication session based on the plurality of communications and at least one data source associated with at least one of the plurality of entities according to a cognitive analysis of the plurality of communications (i.e., In various embodiments, the method may further include monitoring user activity of the user and identifying and/or inferring user-activity patterns based on the monitored user activity. The user-interest and/or the content-relevance models may be generated, updated, and/or trained based on the inferred user-activity patterns [determining, by the one or more processors, a recommended communication for the communication session based on the plurality of communications and at least one data source associated with at least one of the plurality of entities]. The method may further include receiving additional data associated with the CS, such as but not limited to metadata associated with the CS. Contextual features of the CS may be determined based on the received additional data and a CS context model. The contextual features may indicate a context of the conversations, or at least of the CS, for the user. The relevance of the content may be determined further based on the contextual features of the CS. In addition to the user-interest and content-relevance models, the relevance of the content may be determined based other data relating to the user, such as the user-activity information [at least one data source associated with at least one of the plurality of entities], history interacting with various applications, web-surfing history, user preferences, and the like. In various embodiments, the information from the user's user profile may be employed to determine the relevance of the content [at least one data source associated with at least one of the plurality of entities], ¶ 6.  Aspects of the present disclosure relate to providing various enhanced services to a user participating in one or more communication sessions (CSs). As discussed throughout, the provided services may enhance the utility and user experience for the user participating in the one or more CSs. In particular, embodiments herein actively monitor and analyze the content and context of the one or more CSs, via various natural language processing (NLP) and other machine-learning (ML) methodologies [according to a cognitive analysis of the plurality of communications and the at least one data source performed using a machine learning operation], ¶ 20.  Thus, various embodiments are directed towards an enhanced virtual assistant (VA) that provides enhanced CS services. Such enhanced CS services include, but are not limited to, providing one or more summaries of conversations carried out via one or more CSs. The term "summary" is not intended to be limited and may include, by way of example, summarized versions of the subset of the content that is identified as likely relevant to a particular user, wherein the determination and/or identification of the likely relevant content is targeted to the user [at least one data source associated with at least one of the plurality of entities]. Furthermore, the style of the CS summary, including the formatting of the summary and/or the syntactic/grammar style of the CS summary, may be targeted to the user as well. In at least one embodiment, a separate summary of the CS is provided to each user participating in the CS, wherein each of the separate summaries are targeted to each of the specific users, ¶ 25.  Thus, in the various embodiments, a response may automatically be generated, wherein the response includes one or more emojis, emoticons, animated GIFS, mathematical notation, and other symbolic content. Various responses may be generated to represent likely stylistic choices of the user, such as emotions, sentiments, and the like [determining a recommended communication for the communication session based on the plurality of communications]. That is, a stylistic response may be automatically generated to include likely stylistic choices of the user, such as encoding emotions and sentiments in the response. For example, a stylistic response may be generated to represent the user's approval or happiness via the inclusion of a "happy face" emoji in the response. The content-style and response-generation models may be trained to emulate and/or simulate the user's stylistic choices of employing emojis, emoticons, and other symbolic content, ¶ 41.  CS features may be based on the content exchanged in the CS, as well as any data, such as but not limited to metadata, associated with the CS. Various ML methodologies may be employed to learn various data models that are employed to determine and/or identify the content and the contextual features of the CS. The embodiments employ various engines, analyzers, detectors, logic, data models, or other such components to determine and/or identify the CS features. Various embodiments of ML methodologies may be employed to train models in the determination and identification of CS features. For instance, various deep-learning (DL) methodologies may be employed to develop and/or train one or more natural language models (NLMs), such as but not limited to topical models, keyword models, and semantic models, to determine both content-substance and content-style features of content lines. The NLMs may include one or more trained content-substance models and one or more content-style models. The content-substance models and the content-style models may be trained based on historical CS content data. Similarly, contextual models may be trained to determine the contextual features of a CS based on historical CS contextual data. A CS feature may be an observable feature or variable. At least a portion of the CS features may include latent and/or hidden features or variables, ¶ 50). 
(i.e., The user-interest and/or the content-relevance models may be generated, updated, and/or trained based on the inferred user-activity patterns [responsive to determining the recommended communication according to the cognitive analysis], ¶ 6.  The embodiments generate and provide the user with a summary of the conversation carried out via the CS based on the context of the CS and the relevance of the content [generating, by the one or more processors, a signal representative of the recommended communication by causing an indication of the recommended communication to be rendered on the mobile computing device to at least one of the plurality of entities]. The CS summary may provide a hierarchical enumeration and/or summarized version of at least a subset of the content that is identified as likely relevant to the user, ¶ 20.  Various responses may be generated to represent likely stylistic choices of the user, such as emotions, sentiments, and the like. That is, a stylistic response may be automatically generated to include likely stylistic choices of the user, such as encoding emotions and sentiments in the response, ¶ 41). 
Somech may not explicitly disclose wherein the recommended communication is indicative of a topic or utterance predicted as necessarily discussed, to resolve a matter of the communication session, by at least one of the plurality of entities which was not discussed in the communication session prior to the determining.
(i.e., A goal of this invention is to provide an artificially intelligent system that considers terms of communications that indicates the possibility that information was deleted and generates questions to help individuals surface that information and share it with others [recommended communication is indicative of a topic or utterance predicted as necessarily discussed, to resolve a matter of the communication session, by at least one of the plurality of entities which was not discussed in the communication session prior to the determining], column 8 ¶ 6.  A goal of this invention is to provide a computerized, networked complex using an artificially intelligent system that can also provide other types of intervention and assistance with group process based on research in organizational behavior and team dynamics, including, for example, reminding members of a group to prepare a "to-do" list for a meeting and to assign responsibilities for completion of tasks, column 9 ¶ 2.  Referring also to FIG. 1, the Artificially Intelligent Agent comprises a state analyzer to analyze visual and/or guttural emotions [indicative of a topic or utterance predicted as necessarily discussed, to resolve a matter of the communication session], a rule base housing rules effective for facilitation, a scheduler to insert interventions based on the historical record and a state history recorder that keeps track of the state of the conversation, column 15 ¶ 3.  The Artificially Intelligent Agent of this invention will intervene with statements questioning such a quick decision and then calls for additional discussion until the team truly reaches a consensus [indicative of a topic or utterance predicted as necessarily discussed, to resolve a matter of the communication session]. In individual goal setting as in Bro, there is no hidden information, the individual possesses the desire to change behavior and relies upon the coaching of the counselor, doctor, nurse or practitioner to effect that change. Additionally, in the teachings of Bro, there is no pattern to discover as all members of a joined group have the same symptoms, column 16 ¶ 3) in order to provide a computerized, networked complex using an artificially intelligent system that can receive communication in multiple formats and act as a facilitator to a team or group of two or more members by monitoring the communications between members of the team or group (column 8 ¶ 2).
Therefore, based on Somech in view of Luechtefeld, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Luechtefeld to the system of Somech in order to provide a computerized, networked complex using an artificially intelligent system that can receive communication in multiple formats and act as a facilitator to a team or group of two or more members by monitoring the communications between members of the team or group.

With respect to claim 2, Somech discloses comprising causing the recommended communication to be rendered within the communication session (i.e., Identifying the likely relevant content is based on the relevance of the content and various relevance thresholds. A summary of the CS may be generated based on at least the likely relevant portions of the content. The summary of the CS may be automatically generated and provided to the user [causing an indication of the recommended communication to be rendered to at least one of the plurality of entities], ¶ 5.  The method may be further implemented by identifying a sub-portion of the likely relevant portions of the content that are highly relevant to the user. A real-time, or near real-time, notification of the highly relevant content may be provided to the first user [causing the recommended communication to be rendered within the communication session], ¶ 7). 

With respect to claim 3, Somech discloses wherein the recommended communication is interrogative (i.e., A content line may include one or more declarative statements, expository statements, questions, responses to questions, or virtually any natural language expression or utterance. Thus, a conversation carried out via a CS is comprised of the ordered sequence of content lines, i.e., the content of the CS, ¶ 37.  A content feature may include an indication of the speaker of one or more content lines, as well as an indication of the user or group of users that the content lines are directed at. For instance, if the content line includes a question directed at a particular user or group of users, a content feature for the content line may include the particular user or group of users. A content feature may also include one or more indications of whether the content line includes one or more declarative statements, expository statements, questions, responses to questions, and such, ¶ 91.  Some embodiments of user-activity monitor 296, or its subcomponents, may determine a device name or identification (device ID) for each device associated with a user. This information about the identified user devices associated with a user may be stored in a user profile associated with the user, such as in user accounts and devices 246 of user profile 240. In an embodiment, the user devices may be polled, interrogated, or otherwise analyzed to determine information about the devices. This information may be used for determining a label or identification of the device (e.g., a device ID) so that user interaction with the device may be recognized from user data by user-activity monitor 296. In some embodiments, users may declare or register a device, such as by logging into an account via the device, installing an application on the device, connecting to an online service that interrogates the device, or otherwise providing information about the device to an application or service. In some embodiments, devices that sign into an account associated with the user, such as a Microsoft.RTM. account or Net Passport, email account, social network, or the like, are identified and determined to be associated with the user, ¶ 119). 

With respect to claim 4, Somech discloses wherein the communication session includes at least one of a voice communication session and a text-based communication session (i.e., Some CSs may include the real-time exchange of textual content (e.g., an IM or textual chat session), while other CSs involve the real-time exchange of video and/or audio content (e.g., a video chat session). In at least one embodiment, a CS may include the real-time exchange of audio-only content. For example, a CS may be enabled via a Voice Over Internet Protocol (VOIP). A CS may be a telephone and/or video call. For embodiments that involve a spoken conversation, i.e., the natural language utterances and/or expressions are audible, speech-to -text services may be employed to generate textual content for the analyses of the content and the context, ¶ 34). 

With respect to claim 6, Somech discloses wherein the determining of the recommended communication is performed utilizing at least one of natural language processing (NLP) and Mel-frequency cepstral coefficients (MFCCs) (i.e., Analyzing the content of a CS may include employing various ML methodologies, such as trained NLP models to determine and/or identify various content features of the content, such as but not limited to content-substance and content-style features, ¶ 23). 

With respect to claim 7, Somech discloses wherein the at least one data source associated with at least one of the plurality of entities includes at least one of previous communication sessions of the at least one of the plurality of entities, social media activity associated with the at least one of the plurality of entities, and a schedule associated with the at least one of the plurality of entities (i.e., More particularly, the determination of the relevance of the content may be targeted to the user based on the user's interests, the user's historical and/or current user activities, the context of the CS, and/or relationships between the user and the other users participating in the CS, as well as various other factors discussed herein, ¶ 26.  That is, the content generated by a conventional VA or chat-bot is general and not dependent upon the user that the content is provided to and/or the context of the CS, such as, without limitation, the other members of the CS, other information about the CS, where the user is presently located, what type of user device the user is using to access the CS, other ongoing CSs in which the user is participating, the user's schedule, and/or other activities that the user may be engaged in during the CS, ¶ 31.  A contextual feature may indicate one or more social network graphs based on and/or generated from one or more social network platforms that the users employ. A contextual feature may include an indication, such as but not limited to, a static or dynamic link, for materials referenced and/or exchanged in the conversation, such as emails, websites, slide decks, spreadsheets, files, or other such documents, including any multimedia content. Such multimedia content may include electronic books (e-books), audio and/or video files, animations, organization charts, or other such audible, visual, and/or textual content, ¶ 46.  Contextual features may indicate or encode meeting titles, meeting subjects, meeting agendas, meeting schedules, or other such information indicating the structure and/or topics of a conversation of the CS, ¶ 47). 

With respect to claims 8 and 15, the limitations of claims 8 and 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claims 9 and 16, the limitations of claims 9 and 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claims 10 and 17, the limitations of claims 10 and 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claims 11 and 18, the limitations of claims 11 and 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.



With respect to claims 14 and 21, the limitations of claims 14 and 21 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/J.M.M./
Patent Examiner
Art Unit 2447	
3/31/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447